De Vries, Presiding Judge,
delivered the opinion of the court:
The importation the subject of this appeal is appropriately and concisely described in the appraiser’s report, which states, “The merchandise in question is known as chutney and consists of fruits and spices cooked together to be used as a condiment.” The collector of customs at the port of New York classified the merchandise *128for dutiable purposes under the provisions of paragraph 201 of the tariff act of 1913, which, in so far as pertinent, reads:
201.* * * sauces of all kinds, not specially provided for in this section, * * *.
The importers make appeal contending proper classification to be under the provisions of paragraph 217 of the same act:
217. * x * comfits, sweetmeats, and fruits of all kinds preserved or packed in sugar, or having sugar added thereto * * *.
The court is of the opinion that the dutiable classification of this particular commodity may be resolved by decision of the question of fact involved. The importation comes from East India. While there are several varieties of chutney in suit according to the record, differing according to the relevant amount of fruits and spices thereof, nevertheless all are within the same category or class as either a sauce or preserved fruits. The importations are in bottles, the label upon each of which bears the designation "East Indian Condiments.” The appraiser’s return, as hereinbefore quoted, reported the article as a “condiment.” At the hearing before the Board of General Appraisers but one witness was called, a member of the importing firm, who testified in the importers’ behalf. The following colloquies ensued:
Q. You are familiar with the use of it? — A. I am.
Q. What is its use? — A. It is used as a condiment at the table.
* x x * * x *
Q. You eat it as you would apple sauce with pork, or chilli with lamb, eat it in that way? — A. Yes, sir. The taste is sour sweet.
There would seem, therefore, to be a uniform agreement by all of the authorities speaking in the record that these East Indian chutneys are a condiment.
The lexicographic authorities,' which are equally uniform, define “condiment” as follows:
New Standard Dictionary (1916)—
Condiment. — * * * 2. A sauce, relish, spice, or the like, used to season or give relish to food. (Italics ours.)
Webster’s New International Dictionary (1916)—
' Condiment. — * * * Something used t.o give relish to food, and to gratify the taste; a pungent and appetizing substance, as pepper or mustard; seasoning.
Century Dictionary and Cyclopedia (1911)—
Condiment. — * * * Something used to give relish to food; a relish; seasoning; sauce. (Italics ours.)
Oxford Dictionary (1909)—
Condiment. — * * * Anything of pronounced flavour used to season or give relish to food, or to stimulate the appetite.
*129Worcester’s Dictionary (1908)—
Condiment.- — * * * Anything used to improve the flavor of food, or to excite appetite by pungency of taste; a seasoning, as salt, mustard, pepper, spice, etc.
Therefore it will appear that condiments are one of the classes of sauces.
Reading the two paragraphs together, 201 and 217, and noting the separate rates of duties prescribed, it is obvious that the Congress had in mind a distinction between sauces upon the one hand and comfits, sweetmeats, and fruit preserved in sugar upon the other. The natural understanding of “fruits preserved or packed in sugar” harmonizes with the lexicographic definitions of “fruits” and “sweetmeats.” They are typically defined in the latest New-Standard Dictionary (1916) as follows:
. Comfit. — * * * A fruit, root, or seed preserved with sugar and dried; a dry sweetmeat; confection.
Sweetmeat. — * * * A confection, jelly, preserve, or other sweet food or dainty * * *.
Generally comfits, sweetmeats, and fruits, preserved or packed in sugar, or having sugar added thereto, are a sweet product. Chutney does not comport with this definition. Chutney is rather sour than sweet, has no sugar ingredient, but on the contrary is composed of fruits and spices with perhaps vinegar rather than sugar added. Chutney would seem to be more in the order of a pickle than of a comfit, sweetmeat, or fruit preserved or packed in sugar.
The court is of the opinion, therefore, that this importation clearly upon the facts of the case falls within the provisions of paragraph 201 rather than paragraph 217. Affirmed.